          Case 1:19-cr-00930-ER Document 21 Filed 06/02/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                 June 1, 2020
                              The June 4 status conference is adjourned to July 24, 2020, at 10:30 a.m.
                              Speedy trial time is excluded from June 4, 2020, until July 24, 2020,
The Honorable Edgardo Ramos in the interest of justice.
United States District Judge  SO ORDERED.
Southern District of New York
40 Foley Square
                                                                            6/2/2020
New York, NY 10007

       Re:     United States v. Raul Polanco and Juan Dutan, 19-cr-930 (ER)

Dear Judge Ramos:

        On March 17, 2020, the parties wrote to the Court with a status update and requested
adjournment of the status conference scheduled for March 18, 2020 in light of concerns regarding
COVID-19 and access by counsel to incarcerated clients to review discovery. The Court granted
the parties’ request and adjourned the status conference until April 23, 2020. For the same reasons,
the parties sought an adjournment of the April 23, 2020 status conference, which the Court also
granted. Given the ongoing health crisis, the parties jointly request a third adjournment of
approximately 45 days of the status conference currently scheduled for June 4, 2020.

        Should the Court grant the parties’ joint adjournment request, the Government moves that
time be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, from June 4, 2020 until the date
of rescheduled status conference, to allow for the defendants to continue to review discovery and
for the parties to continue discussing potential dispositions. Defense counsel consent to the
exclusion of time.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          by: ________________________________
                                              Emily A. Johnson / Dominic A. Gentile
                                              Assistant United States Attorneys
                                              (212) 637-2409 / 2567

cc:    Telesforo del Valle, Esq. (by ECF)
       Rudy Velez, Esq. (by ECF)
